NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February 22, 2016 *
                              Decided February 22, 2016

                                         Before

                          FRANK H. EASTERBROOK, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

No. 15-3020

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of
                                               Illinois, Western Division.
      v.
                                               No. 05 CR 50082-7
BOBBY L. HARRIS,
     Defendant-Appellant.                      Philip G. Reinhard,
                                               Judge.


                                       ORDER

        Bobby Harris appeals from the denial of his motion under 18 U.S.C. § 3582(c)(2)
for a sentence reduction based on the retroactive application of Amendment 782 to the
federal sentencing guidelines. We affirm.




      *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 15-3020                                                                            Page 2

        Harris pleaded guilty to one count of conspiring to distribute, and to possess with
intent to distribute, more than 1 kilogram of heroin and more than 50 grams of cocaine
base. 21 U.S.C. §§ 846, 841(a)(1). He also pleaded guilty to one count of possessing a
firearm during a drug-trafficking crime. 18 U.S.C. § 924(c)(1)(A). His guidelines range
for the conspiracy charge was 140 to 175 months’ imprisonment (based on a total offense
level of 29 and a criminal history category of V). Harris also faced 84 consecutive
months’ imprisonment for the firearm charge. See 18 U.S.C. § 924(c)(1)(A)(ii); U.S.S.G.
§ 2K2.4(b). After granting the government’s motion for a 25% reduction based on
Harris’s substantial assistance, see 18 U.S.C. § 3553(e); U.S.S.G. § 5K1.1, the court
sentenced him to 105 months’ imprisonment for the first count and 63 consecutive
months for the second.

        In 2014 Harris moved under § 3582(c)(2) to reduce his sentence under
Amendment 782, which lowered by two levels the offense levels specified in the Drug
Quantity Table. See U.S.S.G. § 1B1.10(d); Supp. to App. C, amend. 782 (2014). This
reduction would have lowered the guideline range to 120 to 150 months. Harris and the
government jointly requested that he be sentenced to a total of 153 months’
imprisonment: 90 months for conspiracy (25% below 120 months—the bottom of the
amended range) to run consecutively to the 63-month sentence for the firearm count.
The district court, however, declined to reduce Harris’s sentence. The court
acknowledged that Harris was eligible for the reduction but determined, based on his
criminal history and extensive prison disciplinary record, that he posed a “substantial
risk to the community.” Harris filed a pro se motion to reconsider, which the court
denied.

       On appeal Harris argues generally that the district court erred by denying him a
reduction for which he qualified. But the court here did not abuse its discretion in
making its ruling. In deciding whether a reduction is appropriate, a district court
considers the applicable § 3553(a) sentencing factors, any threat to the public posed by
early release, and the defendant’s post-sentencing conduct. See U.S.S.G. § 1B1.10,
cmt. n.1(B); United States v. Purnell, 701 F.3d 1186, 1190 (7th Cir. 2012). The district court
followed this dictate. It acknowledged Harris’s positive educational and work history
since imprisonment, but acted within its discretion in finding a reduction unwarranted
based on his serious criminal history, see 18 U.S.C. § 3553(a)(1); United States v. Johnson,
580 F.3d 567, 570 (7th Cir. 2009), followed by his inability to conform his conduct to the
prison’s rules—his prison disciplinary record reflected several infractions, including
making a sexual proposal or threat as recently as a few weeks before he sought the
No. 15-3020                                                                           Page 3

reduced sentence, see U.S.S.G. § 1B1.10, cmt. n.1(B)(iii); Purnell, 701 F.3d at 1191; United
States v. Young, 555 F.3d 611, 614 (7th Cir. 2009).

                                                                                AFFIRMED.